EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Matthew J. Seward on June 28, 2021, via telephone.
This application has been amended as follows:

In the Claim

1. (Currently Amended) A capacitive touch sensor apparatus comprising: a substrate; a plurality of touch sensor electrodes arranged on the substrate, wherein each said touch sensor electrode of the plurality of touch sensor electrodes comprises a respective plurality of interconnected electrode pads arranged as: a respective primary electrode strip; and a respective one or more electrode strip branches extending from the respective primary electrode strip, wherein the plurality of touch sensor electrodes comprises first and second sets of electrodes, and the first set of electrodes form crossovers with the second set of electrodes, and, for the each said touch sensor electrode of the plurality of touch sensor electrodes, the respective one or more electrode strip branches of the said touch sensor electrode of the plurality of touch sensor electrodes is interleaved with at least one of the respective one or more electrode strip branches of at least one other of the plurality of touch sensor electrodes such that a total number of pads of the plurality of touch sensor electrodes is at least eight times a total number of crossovers formed by the plurality of touch sensor electrodes.

2. (Currently Amended) The capacitive touch sensor apparatus of claim 1, wherein each of the respective one or more electrode strip branches comprises a respective first order branch portion extending from a corresponding primary electrode strip.

respective one or more electrode strip branches further comprises one or more second order branch portions extending from the respective first order branch portion.

5. (Currently Amended)  The capacitive touch sensor apparatus of claim 4, wherein each of the respective one or more electrode strip branches further comprises one or more third order branch portions extending from at least one of the one or more second order electrode branch portions.

7. (Currently Amended) The capacitive touch sensor apparatus of claim 1, wherein [[

9. (Currently Amended) The capacitive touch sensor apparatus of claim 1, wherein the at least one of the interleaved electrode strip branches do not crossover each other.

12. (Currently Amended)  The capacitive touch sensor apparatus of claim 11, wherein, for each said touch sensor electrode of the plurality of touch sensor electrodes, the size of each of the pads of the touch sensor electrode of the plurality of touch sensor electrodes is a function of a position of the pad relative to the respective primary electrode strip of the touch sensor electrode of the plurality of touch sensor electrodes.

13. (Currently Amended)  The capacitive touch sensor apparatus of claim 12, wherein, [[respective one or more electrode strip branches are smaller than [[respective primary electrode strip.

15. (Currently Amended) A capacitive touch sensor system comprising: a touch sensor controller; a capacitive touch sensor apparatus operatively coupled to the controller, the capacitive touch sensor apparatus comprising a substrate; a plurality of touch sensor electrodes arranged on the substrate, wherein each said touch sensor electrode of the plurality of touch sensor electrodes comprises a respective plurality of interconnected electrode pads arranged as: the each said touch sensor electrode of the plurality of touch sensor electrodes, the respective one or more electrode strip branches of the said touch sensor electrode of the plurality of touch sensor electrodes is interleaved with at least one of the respective one or more electrode strip branches of at least one other of the plurality of touch sensor electrodes such that a total number of pads of the plurality of touch sensor electrodes is at least eight times a total number of crossovers formed by the plurality of touch sensor electrodes.

16. (Currently Amended) The capacitive touch sensor system of claim 15, wherein each of the respective one or more electrode strip branches comprises a respective first order branch portion extending from [[a corresponding primary electrode strip.

18. (Currently Amended)  The capacitive touch sensor system of claim 16, wherein each of the respective one or more electrode strip branches further comprises one or more one or more second order branch portions extending from the respective first order branch portion.



23. (Currently Amended) An electrode array for a capacitive touch sensor, comprising: a plurality of touch sensor electrodes, wherein each said touch sensor electrode of the plurality of touch sensor electrodes comprises a respective plurality of interconnected electrode pads arranged as: a respective primary electrode strip; a respective first order electrode branch extending from the respective primary electrode strip; and one or more respective higher order electrode branches, the one or more respective higher order electrode branches comprising one or more secondary electrode branches extending from the respective first order electrode branch, wherein the plurality of touch sensor electrodes comprises first and second sets of electrodes, and the first set of electrodes form crossovers with the second set of electrodes, and, for the each said touch sensor electrode of the plurality of touch sensor electrodes, [[the said touch sensor electrode of the plurality of touch sensor electrodes is interleaved with at least one of the one or more electrode strip branches of at least one other of touch sensor electrodes such that a total number of pads of the plurality of touch sensor electrodes is at least eight times a total number of crossovers formed by the plurality of touch sensor electrodes.

24. (Currently Amended)  The capacitive touch sensor apparatus of claim 3, wherein each of the one or more electrode strip branches further comprises one or more second order branch portions extending substantially orthogonally from the respective first order branch portion, and the respective first order branch portion and the one or more second order branch portions of the first set of electrodes do not form any crossovers with the second set of electrodes, and the respective first order branch portion and the one or more second order branch portions of the second set of electrodes do not form any crossovers with the first set of electrodes.

25. (Currently Amended)  The capacitive touch sensor apparatus of claim 24, wherein, for each said electrode strip branch of the one or more electrode strip branches, the respective second order branch portion is parallel with and laterally offset from a corresponding primary electrode strip.

26. (Currently Amended)  The capacitive touch sensor system of claim 17, wherein each of the one or more electrode strip branches further comprises one or more second order branch portions extending substantially orthogonally from the respective first order branch portion, and the respective first order branch portion and the one or more second order branch portions of the first set of electrodes do not form any crossovers with the second set of electrodes, and the respective first order branch portion and the one or more second order branch portions of the second set of electrodes do not form any crossovers with the first set of electrodes.

27. (Currently Amended) The capacitive touch sensor system of claim 26, wherein, for each said electrode strip branch of the one or more electrode strip branches, the respective second order branch portion is parallel with and laterally offset from a corresponding primary electrode strip.

28. (Currently Amended)  The electrode array of claim 23, each respective first order branch portion extends substantially orthogonally from a corresponding primary electrode strip, each second order branch portion extends substantially orthogonally from a corresponding first order branch portion, and wherein the respective first order branch portion and one or more second order branch portions of the first set of electrodes do not form any crossovers with the second set of electrodes, and the respective first order branch portion and the one or more second order branch portions of the second set of electrodes do not form any crossovers with the first set of electrodes.

29. (Currently Amended)  The electrode array of claim 28, wherein, for each said electrode strip branch of the one or more electrode strip branches, the respective second order branch portion is parallel with and laterally offset from a corresponding primary electrode strip.


Allowable Subject Matter
2.	Claims 1-5, 7-9, 11-13, 15-19 and 23-29 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and Applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 05/04/2021. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “for the each said touch sensor electrode of the plurality of touch sensor electrodes, the respective one or more electrode strip branches of the said touch sensor electrode of the plurality of touch sensor electrodes is interleaved with at least one of the respective one or more electrode strip branches of at least one other of the plurality of touch sensor electrodes such that a total number of pads of the plurality of touch sensor electrodes is at least eight times a total number of crossovers formed by the plurality of touch sensor electrodes” as to claims 1, 15 and 23], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628